UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6501



IRVIN JEFFERSON WILSON,

                                                Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE
AND PARDON SERVICES; JOHN CARSON, Manager
Dutchman Correctional Institution, Enoree, SC,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-99-3132-6-18AK)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Irvin Jefferson Wilson, Appellant Pro Se. William Ansel Collins,
Jr., SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina; Deborah Drucker Deutschmann, Sally Rentiers Young, SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE, Colum-
bia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irvin Jefferson Wilson appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 2000) action.    We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Wilson v. South Carolina Dep’t of Probation, No. CA-99-3132-6-18AK

(D.S.C.    Mar. 23, 2000).*    We deny Wilson’s motion to strike

Appellee’s informal brief.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court's order is dated March 21, 2000,
the district court's records show that it was entered on the docket
sheet on March 23, 2000. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
physically entered on the docket sheet that we take as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2